NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



GIFT OF LIFE ADOPTIONS,            )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D19-2040
                                   )
B.N.,                              )
                                   )
           Respondent.             )
___________________________________)

Opinion filed November 27, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Myriam Irizarry,
Acting Circuit Court Judge.

Timothy M. Beasley, Pinellas Park, for
Petitioner.

Ita M. Neymotin, Regional Counsel, Second
District, and David C. Chafin, Assistant
Regional Counsel, Office of Criminal
Conflict and Civil Regional Counsel,
Clearwater, for Respondent.



PER CURIAM.


              Dismissed.


KHOUZAM, C.J., and SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.